CURRAULT, Judge.
This is an appeal by plaintiff from a judgment rendered by Honorable Thomas J. Malik, Judge, Twenty-Ninth Judicial District Court, Parish of St. John the Baptist, wherein plaintiff was awarded $369.71 for injuries she sustained.
Neither appellant nor appellee made an appearance for argument of this case nor have they filed briefs. This case was submitted solely on the strength of the record.
Since the appellant has not pointed out any error in the judgment of the trial court, that judgment may be affirmed under the presumption that it is correct. Alice v. Woods, 124 So.2d 770 (La.App. 4th Cir. 1950).
We have examined the record and find no error patent on the face thereof.
For the reasons assigned, the judgment appealed from is affirmed, with appellant to pay all costs.
AFFIRMED.